       Case 1:13-cv-00909-WJ-CG Document 273 Filed 07/01/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THE ANDERSON LIVING TRUST
f/k/a THE JAMES H. ANDERSON LIVING
TRUST, et al.,

              Plaintiffs,

v.                                                             CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

              Defendant.

                            ORDER TO FILE STATUS REPORT

       THIS MATTER is before the Court on the parties’ Joint Status Report, (Doc.

272), filed June 30, 2020. In the Joint Status Report, the parties explain they have been

investigating and reviewing potential class members to prepare for the possibility of

settlement. (Doc. 272 at 2). The parties request an additional 60 days to finalize their

investigation and review. Id.

       IT IS THEREFORE ORDERED that the parties shall file a joint status report

outlining the case posture and the status of document exchange no later than

September 1, 2020.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
